 In the MatterofGLOBE MILLS, INC.andUNITED MILL WORKERSLOCALINDUSTRIAL UNION No. 1168,0.-Case No. R-3704.- Decided May 19, 1942Jurisdiction: flour and lee manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition ; contracts executed with knowledge ofpetitioner's claim to representationheldnot to constitute bars; electionsnecessary.Unit Appropriatefor CollectiveBargaining:production and maintenance em-ployees of Company's flour mill and ice plant,excluding all clerical,technical,and supervisoryemployees,and including refrigerationmen and truckdrivers ; operating engineers and oilerpermittedto determine whether theyshall constitute a separate bargaining unit or be a part of the production andmaintenance unit-head miller, assistant miller, flour warehouse foreman,chief engineer,and the storage foreman,excludedas supervisory;employeeshired to replace men who had quit or entered militaryserviceheldnot tobe temporary andincludedin unit.Mr. Paul D. ThomasandMr. William Flournoy,of El Paso; Tex.,for the Company.Mr. Harry Hafner, Mr. A. R. Hardesty,andMr. Joe Rueda, Jr.,of El Paso, Tex., for the C. 1. 0.Mr. Joseph J. Roybal, Mr. A. F. Cadena,andMr. Robert C. Scott,of El Paso, Tex., for the Teamsters and the Engineers.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECT-IONSSTATEMENT OF THE CASEUpon petition and amended petition duly filed by United MillWorkers Local Industrial Union No. 1168, C. I. 0., herein calledthe C. I. 0., alleging that a question affecting commerce had arisenconcerning the representation of employees of Globe Mills, Inc., ElPaso, Texas, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeCliffordW. Potter, Trial Examiner.Said hearing was held at ElPaso, Texas, on April 1, 1942.The Company, the C. I. 0., Inter-nationalBrotherhood of Teamsters, Chauffeurs, Stablemen andHelpers of America Local No. 941, A. F. of L., herein called theTeamsters, and International Union of Operating Engineers, Locals41 N. L. R. B., No. 20.94 GLOBEIvIILLS, ' INC.'95590, 590-A, A. F. of. L., herein called the Engineers, appeared, par-.ticipated,,and were afforded full opportunity to be heard,'to examineand cross-examine 'witnesses and to introduce evidence bearing onthe issues.'At the hearing the C. I. O. moved to dismiss the inter-vention of the Teamsters and the Engineers on the ground that exist-ing contracts between the Company and those organizations were:collusive' and that the organizations were company dominated.TheTrial 'Examiner referred the motion to the Board.Without rulingon the merits of those allegations, the motion is hereby denied.TheTrial Examiner's'rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the, case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPA NYGlobe Mills', ,Inc., ' is a' Delaware corporation 'having its principalplace of business at El Paso, Texas, where it is engaged in themanufacture, sale, and distribution of flour and ice.From December1, 1940, to November 30, 1941, the Company used raw materials valuedat $438,402.86, of which amount $332,859.86 represented purchases'from sources outside the State of Texas.During The same periodthe- Company Sold 'manufactured products valued at $672,196.17,of which amount $169,239.33 represented sales outside the State ofTexas.H. THE ORGANIZATIONS INVOLVEDUnited Mill Workers Local Industrial Union No. 1168 is a labororganization affiliated with the Congress of Industrial Organizations;admitting to membership employees of the Company.InternationalBrotherhood of Teamsters, Chauffeurs, Stablemenand Helpers of America Local No. 941, and International Union of-OperatingEngineers,Locals' 590, 590-A, are labor organizationsaffiliated with the American, Federation of Labor, admitting to mem-bership employees 'of the Company.,III.THE, QUESTION CONCERNING REPRESENTATIONOn December, 3, 1941, the C. I. 1 0. notified the Company that itrepresented a majority— of, the Company's employees and requestedIecognition as exclusive bargaining representative:The Companydid not grant the requested recognition.On January 14, February13,March 20, and"March 27, 1942, respectively, the Company enteredinto a series of :four collective bargaining contracts with the Team-'The Teamsters and theEngineers appearedby the AmericanFederationofLabor 96DECISIONSOF NATIONALLABOR RELATIONS BOARDsters and the Engineers.Theseagreements are, ineffect, closed-shopcontracts, which together appear to embrace all the Company's em-ployees.2The . Teamsters and the Engineers contend that thesecontracts are valid and constitute bars to an election.The C. I. O.contends that the contracts are invalid' because entered into withnotice of the C. I. O. claims.The Company takes no position withreference to the validity of the contracts.The evidenceleaves nodoubt that the Company, the Teamsters, and the Engineers hadknowledge of the C. I. O. claims at the time the contracts wereexecuted.We therefore find that they do not constitute bars to anelection at this time.Each of the labororganizationssubmitted evidence that it repre-sents a substantial number of employees in the alleged appropriateunits.-3We find that a question affecting commerce has arisenconcerningthe representation of employees of the Company, within the meaningof Section, 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe Company takes no positionas tothe appropriate unit orunits.The C.-I. O. contends that the appropriate unit comprises "allpermanent productionand maintenanceemployees . . . excludingallclerical, technical, and supervisory employees, and includingrefrigerationmen and truck drivers." The Operating Engineersrequests a unit composed of engineers and oilers.The Teamsters'position is not definitely stated, but that union appears to want a unitof all production and maintenance employees excluding those claimedby the Engineers.The flour mill and the ice plantare underthe same general super-vision and are located on the same plot of ground. They have a'Three of the contracts expire on November 30, 1942; the fourth expires on January31, 1943.All are automatically renewable from year to year thereafter unless writtennotice of an intent to change or modify them is given at least 30 days prior to theexpirationdatesIt is not clear which of.the agreements the parties consider to be ineffect at the present time8The C. I'O submitted 30 application cards to a Field Attorney of the Board. Allthe cards bore apparently-genuine. original signatures,ofwhich 35 were the namesof persons on the Company'sDecember 27, 1941, pay roll.According to the March 31,1942.pay roll,there are approximately 60 employees in the total production andmaintenance groupThe Teamsters submitted in evidence a notarized list of 35 employees claimed to be"bona fide members"of the Teamsters.All the names on that list appear on theCompany's pay roll of March 31.The Teamsters also.submitted in evidence, and tothe Field Attorney.other evidence of representation.The Engineers submitted to the Field Attorney six cards "in a unit composed ofengineers,oilers,and wipers,"allbearing apparently genuine, original signatures.Allthe signatures were names of persons on the December 27 pay roll.There are approxiLniately seven employees in the unit claimed by the engineers. GLOBE MILLS, INC.97common maintenance force and there is said to be some interchangeof personnel.No issue is raised as to the appropriateness of a unitcomposed of employees of both plants.Total production and main-tenance employment of the flour mill is about 27, consisting of variouscategories of workmen.Total employment in the ice plant is 35.The ice plant personnel comprises a chief engineer, 3 operatingengineers, a repairman, a labor or storage foreman, an oiler, 2 me-chanics' helpers, 16 ice pullers, and 10 ice-storage men.The engineersoperate the ice machines and to some extent also "boss" the ice pullers.The ice plant operates on three 8-hour shifts.The chief engineeroperates the day shift.The fourth engineer is a swingman. Theoiler oils the machines operated by the engineers.We find that the engineers and oiler 4 employed in the ice plantmay properly constitute a separate bargaining unit or be mergedwith the other employees of the Company as part of a larger unit.We shall direct that separate elections be held (1) among the oper-ating engineers and oiler employed in the ice plant to determinewhether they desire to be represented by the C. I. O. or by the Operat-ing Engineers for the purposes of collective bargaining, or by neither,and (2) among the remainder of the Company's production andmaintenance employees, with the exclusions noted below, to determinewhether they desire to be represented by the C. I. O. or by theTeamsters, or by neither.Upon the results of these elections willdepend the appropriate unit or units. If the majority in each groupselects the C. I. 0., they will together constitute a single appropriateunit.If the engineers and oiler choose the Operating Engineers, thatgroup will constitute a separate appropriate unit.Supervisory employeesThree of the employees of the flour mill are considered by theCompany to be supervisors : Stevens, the head miller; Carskadeon,second or assistant miller; and Gaal, the flour warehouse foreman.None of the parties specifically indicated whether it desires the threeto be excluded or included.Stevens is the chief supervisor in the flour mill and hires anddischarges.Carskadeon is in charge when Stevens is off duty.Although Carskadeon has never exercised authority to discharge, theCompany's vice president and general manager testified that if Cars-kadeon found such action necessary he would probably be upheld bythe Company.Gaal is in charge of the flour warehouse and had'A combination oiler and sweeper,Andreas Mendoza,isemployedin theflourmill.We assume that the Engineersare notclaiminghim aspart of their unitwe find thathe should be includedin the largergroup claimedby the C I. 0 and the Teamsters.463562-42-vol 41--7 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder' him some 8 or 10 employees.He has hired and discharged inthe past-We: find Stevens, Carskadeon, and Gaal to be supervisory employees:They will therefore be excluded from the bargaining unit.'.The chief engineer's 'testimony indicates that there are two super-visory employees' in, the ice plant: the chief engineer and L. F.'McKinney; labor or storage foreman:None of the parties specificallyindicated. whether it wishes these employees to be excluded or included; although the fact that McKinney is said to be a member ofthe Operating Engineers may be an indication that that organizationdesires, that he be included in the Engineers' unit.The chief engineer is the chief supervisor in the ice plant althoughhe operates the ice machines- on the day shift.He will therefore beexcluded from the bargaining unit.McKinney has charge of the ice-storage men.His crew normallyconsists of 8 or :9 employees, although the number may sometimesbe as high as 15.He has authority to hire and discharge.We findthatMcKinney is a supervisor.He will therefore be excluded."Temporary" employeesThe C. I. O. contends that since its petition was filed the Companyhas hired about 15 "temporary" employees, and that these shouldbe excluded from the bargaining unit. The evidence indicates,however, that such employees as were recently hired were merelyreplacements of men who had quit or entered upon military serviceand are not considered to be temporary employees.The Company'spresent expectation is that ' the present staff of the ice plant willremain throughout 1942.We find that none of the employees istemporary.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot among the groupsof employees indicated in the Direction of Elections hereinafter, whowere employed during the pay-roll period immediately precedingthe date of the Direction of Elections, subject to the limitations andadditions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and'pursuant to the power vested in the National-Labor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, '49 Stat. 449, and pursuant to Article III, Section 8, of GLOBE MILLS, INC.99National Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Globe Mills,Inc.,.-El' Paso, - Texas,- elections- by secret ballot shall be, conductedas early as possible but not later, than thirty--(30) days from thedate of this Direction of Elections, raider the 'direction and super-vision of the Regional Director for the Sixteenth Region, acting inthismatter as agent for the National Labor Relations Board andsubject to Article - III, Section 9; -of said -Rules and Regulations,among the following :1.All production and maintenance employees of the Company whowere employed during the pay-roll period immediately precedingthe date of this Direction of Elections, including employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding clerical and supervisoryemployees, the chief engineer in the ice plant, the labor or storageforeman in the ice plant, operating engineers and oilers employedin the ice plant, the head miller, the second assistant miller, the flourwarehouse foreman, and any employees who- have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by United Mill Workers Local Industrial Union No., 1168,affiliated with the Congress of Industrial Organizations, or by Inter=national Brotherhood of Teamsters, Chauffeurs, Stablemen and Help-ers of America Local No. 941, affiliated with the American Federationof Labor,- for the purposes of collective bargaining, or: by neither;and2.Among all operating engineers and oilers employed in the iceplant of the Company during the pay-roll period immediately pre-ceding the date of this Direction of Elections, including employeeswho did not work during such pay=roll period because they were illor on, vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding the chief engi-neer, the labor or storage foreman, and any employees who' havesince quit or been discharged for cause, to determine whether' theydesire to be represented by United Mill Workers Local IndustrialUnion No. 1168, affiliated with the Congress of Industrial Organiza-tions, or by. International Union of- Operating Engineers, Locals 590,590-A, for the purposes of collective bargaining, or by neither. In the Matter of GLOBE MILLS, INc.andUNITED MILLWORKERSLOCAL INDUSTRIAL UNION No. 1168, C. I. O.CaseNo. B-37041SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJune 25, 1942On May 19, 1942, the National Labor Relations Board issued aDecision and Direction of Elections in the above-entitled proceed-ings.1Pursuant to the Direction of Elections, elections by secretballot were conducted on June 3, 1942, under the direction and super-vision of the Regional Director for the Sixteenth Region (FortWorth, Texas).On June 6, 1942, the Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties an Election Report on the ballot.No objections tothe conduct of the ballot or to the Election Report have been filedby any of the parties.As to the balloting and its results, the Regional Director reportedas follows :BALLOT "A"(Production and maintenance employees)Total on eligibility list___________________________________54Total ballots cast________________________________________51Total ballots challenged__'________________________________2Total blank ballots---------------------------------------0Total void ballots----------------------------------------0Total valid votes counted---------------------------------49Votes cast for United Mill Workers Local Industrial UnionNo. 1168, C. I. 0---------------------------------------32Votes cast for International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America, Local 941,A. F. of L---------------------------------------------15Votes cast for neither___________________________________2141 N. L.R.B.9441 N. L. R. B., No 20a.100 GLOBE MILLS, INC.BALLOT "B"I101(Operating engineers and oilers)Total on eligibility list___________________________________4Total ballots cast________________________________________4Total ballots challenged__________________________________0Total blank ballots_______________________________ .___"10Total void ballots________________________________________0Total valid votes counted_________________________________4Votes cast for United Mill Workers Local Industrial UnionNo. 1168, C. I. 0--------------------------------------0Votes cast for International Union of Operating' Engineers,Locals 590 and 590-A, A. F. of L________________________4Votes cast for neither____________________________________0-In the Decision and Direction of Elections previously referred to,the Board made no final determination as to the appropriate unit,stating that if the engineers and oilers employed in the Company'sice plant chose the Operating Engineers as their collective bargain-ing representative, those employees would constitute a separateappropriate unit.IUpon the, entire record in the case, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTWe find that all production and maintenance employees of GlobeMills, Inc., El Paso, Texas, excluding clerical and supervisory em-ployees, the chief engineer in the ice plant, the labor or storageforeman in the ice plant, operating engineers and oilers employedin the ice plant, the head miller, the second assistant miller, and theflour warehouse foreman, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.We further find that the operating engineers and oilers employedin the ice plant of Globe Mills, Inc., El Paso, Texas, excluding thechief engineer, and the labor or storage foreman, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that United Mill Workers Local IndustrialUnion No. 1168, affiliated with the Congress of Industrial Organiza- 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions, has been designated and selected by a majority of all produc-tion and maintenance employees of Globe Mills, Inc., El Paso, Texas,excluding clerical and supervisory employees, the chief engineer inthe ice plant, the labor or storage foreman in the ice plant, operatingengineers and oilers employed in the ice plant, the head miller, thesecond assistant miller, and the flour warehouse foreman, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, United Mill Workers LocalIndustrial Union No. 1168, affiliated with the Congress of IndustrialOrganizations, is the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.IT IS HEREBY CERTIFIED that International Union of Operating En-gineers, Locals 590 and 590-A, affiliated with the American Federa-tion of Labor, has been designated and selected by a majority of theoperating engineers and oilers employed in the ice- plant of GlobeMills, Inc., El Paso, Texas, excluding the chief engineer, and thelabor or storage foreman, as their representative for the purposesof collective bargaining and that, pursuant to Section 9 (a) of theAct, International Union of Operating Engineers, Locals 590 and590-A, affiliated with the American Federation of Labor, is theexclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.